Citation Nr: 1824738	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right fibula fracture.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right fibula fracture.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969, with additional periods of active duty for training and inactive duty for training while a member of the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2016, the Board remanded the Veteran's claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent to all claims on appeal, the Board notes there are outstanding VA treatment records which may contain evidence pertinent to the Veteran's claims.  The medical evidence of record includes VA treatment records dated from June 9, 2010 to March 10, 2016.  However, those records, as a well as an April 2016 VA examination, indicate that the Veteran received treatment prior to then, including treatment on his left knee.  Significantly, the April 2016 VA examiner's opinion relied, in part, upon the findings of a November 2007 VA radiology report.

To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain a complete of his VA treatment records, including any records dated prior to June 9, 2010, and from March 10, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, given the need for a further remand, the Veteran should once again be given the opportunity to identify any additional private treatment records that are relevant to his claims, including treatment records from L.G., and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2017).

Initial Rating for PTSD

Following the February 2016 remand, the Veteran underwent a VA examination in March 2016 to determine the current nature and severity of his service-connected PTSD.  The examiner noted that the entire electronic claims file was reviewed, and offered a detailed discussion of pertinent evidence.  However, although the examiner discussed a May 2011 letter from the Veteran's private treatment provider, L.G., the examiner failed to address an April 2010 psychological evaluation completed by L.G.  Significantly, the February 2016 VA examiner noted that the May 2011 letter was the only record available from L.G.

Thus, it appears that the February 2016 VA examination did not consider all pertinent evidence of record, including the April 2010 psychological evaluation completed by L.G.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  Thus, to ensure that an examination fully considers all pertinent evidence of record, he should once again be scheduled for a new VA examination to determine the current nature and severity of his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Initial Rating for Right Fibula Fracture

In the February 2016 remand, the Board found that the July 2011 VA examination that addressed the nature and severity of the Veteran's service-connected right fibula fracture failed to adequately address his lay statements concerning functional impairment due to pain.

In April 2016, the Veteran underwent a VA examination, and reported an aching pain in his right leg.  In regards to functional impairment, however, the examiner failed to specifically indicate whether the Veteran's reported pain caused any additional functional loss, as was requested by the February 2016 remand.

As such, the Board finds that another examination is warranted.  See Barr, supra; Stegall v. West, 11 Vet. App. 268 (1998).

TDIU

Finally, with regard to the Veteran's claim for a TDIU, the Board finds that that issue is inextricably intertwined with the other issues on appeal, since any decision on those matters may affect his entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the claim for the second issue).  As such, the Board will defer consideration of those issues at this time.

Additionally, the evidence of record indicates that the Veteran may have worked during the pendency of the appeal, albeit on a part-time basis.  For example, during the March 2016 VA mental health examination, the Veteran reported that he stopped working on a full-time basis approximately three or four years prior; however, his treatment records indicate that he still performed some work on a part-time basis.  See, e.g., August 2015 VA Primary Care Note.

Thus, on remand, the AOJ should also request that the Veteran complete and return an updated VA Form 21-8940, Veterans Application for Increased Benefits Based on Unemployability, and provide any information regarding his income since February 16, 2010 (the date his initial claim for service connection was received), the number of hours he worked, the type of work performed, and the amount of time lost due to his service-connected disabilities.



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with, and ask that he complete and return, a Veterans Application for Increased Benefits Based on Unemployability, VA Form 21-8940, and a Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, for any former and/or current employer since February 2010.

He must be advised to provide his employment and financial information, including any information regarding any part-time employment, such as his income, from February 2010 to the present.  Ask the Veteran to provide IRS tax returns from 2010 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2010 thru 2017 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

2.  Associate all VA treatment records dated prior to June 9, 2010, and from March 10, 2016, with the Veteran's claims file.

3.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file, including any treatment records from L.G.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of his service-connected PTSD, as well as the impact that such has on his social and occupational functioning.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the April 2010 and May 2011 private psychological evaluations, the March 2011 and March 2016 VA examination reports, and any pertinent VA treatment records, as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

6.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected right fibula fracture. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must address each of the following questions:

a)  The examiner should describe all symptoms associated with the Veteran's service-connected right fibula fracture.

b)  For the applicable joint, the examiner should conduct range of motion testing (expressed in degrees), and test for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If pain is noted on range-of-motion testing, the examiner must specify at what point the Veteran's loss of range of motion was due to pain and at what point the evidence of pain ended.  To the extent possible, the examiner should assess the severity of any pain.

c)  The examiner must address whether there is nonunion of the fibula with loose motion requiring a brace, or malunion of the fibular with slight, moderate, or marked knee or ankle disability.

d)  The examiner should render specific findings as to the additional limitation due to pain on motion, weakness, excess fatigability, or incoordination, as well as any additional functional effects.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

e)  The examiner should ask the Veteran to report any functional loss during flare-ups or following repeated use.  Record his reports and opine whether the reports are consistent with the disability found on the examination.  Even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to flare ups and ask him to describe the additional functional loss, if any, he suffers during flare-ups or following repeated use.  

The examiner should then estimate the functional loss, including loss of range of motion, due to flare-ups or following repeated use based on all the evidence of record-including the Veteran's lay statements.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

f) The examiner should also address the functional effects, to include any limitations, that the Veteran's service-connected right fibula fracture has on his activities of daily living, to include employment.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include objective medical findings, any medical records, accepted medical principles, and the Veteran's lay statements.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

7.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



	(CONTINUED ON NEXT PAGE)
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




